Citation Nr: 1829484	
Decision Date: 06/08/18    Archive Date: 06/27/18

DOCKET NO.  14-40 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Whether new and material evidence to reopen a claim for service connection for degenerative arthritis of the lumbar spine has been received. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November September 1972 to March 1973.  He also had National Guard service from August 1986 to August 1987, with a period of active duty training from January to April 1987.

This appeal before the Board of Veterans' Appeals (Board) arose from a March 2014 rating decision in which the RO denied the Veteran's petition to reopen the claims for service connection for degenerative arthritis of the lumbar spine.  The Veteran filed a notice of disagreement (NOD) in June 2014 and the RO issued a statement of the case (SOC) in September 2014.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in November 2014.  

In August 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

Regarding characterization of the appeal, the Board notes that in a September 2014 SOC, the RO stated that the claim had been reopened, and recharacterized the claim as a service connection claim.  However, it is noted that, regardless of the RO's action, the Board has a legal duty, under 38 U.S.C. § 5108to address the question of whether new and material evidence has been received to reopen a claim for service connection. That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received, the Board has characterized the claim accordingly, as reflected on the title page.

As for the matter of representation, the record reflects that the Veteran was previously represented by Georgia Department of Veterans Services, as reflected in a June 2002 VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative).  In July 2016, the Veteran submitted a new VA Form 21-22 appointing Disabled American Veterans as his representative.  The Board recognizes this change in representation.

Also, while the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished. 

2.  In a May 2012 decision, the Board denied the claim for service connection for degenerative arthritis of the lumbar spine. 

3.  Evidence associated with the record since the May 2012 Board decision, when considered by itself or in connection with evidence previously assembled, does not either relate to an unestablished fact necessary to substantiate the claim for service connection for degenerative arthritis of the lumbar spine, or raise a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The May 2012 Board decision is final. 38 U.S.C. §§ 7104, 7266 (2012); 38 C.F.R. § 20.1100 (2017). 

2.  Evidence received since the Board's May 2012 rating decision is not new and material and the requirements for reopening the claims for service connection for degenerative arthritis of the lumbar spine are not met. 38 U.S.C. §§ 5103, 5103A, 5108 (2012); 38 C.F.R. §§ 3.156, 3.159 (2017). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017). 

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b)). 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding an application to reopen a previously denied claim, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial. However, a November 2014 VA General Counsel opinion held that upon receipt of a claim to reopen a previously denied claim, VA is not required to provide notice of the information and evidence necessary to substantiate the particular factual element(s) that were found insufficient in the previous denial of the claim. VAOPGCPREC 6-2014 (Nov. 21, 2014). 

VCAA compliant notice must be provided to a claimant before an unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In a July 2013 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate his claim, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the Veteran's claim, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to the claim.  The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent evidence associated with the claims file consists of the Veteran's service treatment records (STRs), private medical records, and the report of a February 2014 VA examination.  The Board finds that no further development of this claim, prior to appellate consideration, is required. 

With respect to the August 2015 Board hearing, the Veteran was afforded the opportunity to testify before the undersigned Veterans Law Judge.  During the hearing, the undersigned enumerated the issue on appeal and asked specific questions directed at identifying any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding and might substantiate the claim.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission was harmless.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Nothing during the hearing or since gave rise to the possibility that there was or is any existing, outstanding evidence pertinent to any claim herein decided.  Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2) or identified any prejudice in the conduct of the Board hearing.

In summary, the duties imposed by the VCAA have been considered and satisfied. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim on appeal.  As such, the Veteran is not prejudiced by the Board proceeding to a decision on this claim, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App.539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Petition to Reopen

At the time of the prior denial and currently, service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

By way of a May 2012 decision, the Board denied the Veteran's claim for service connection.   for degenerative arthritis of the lumbar spine.  The bases for the Board's denials were that the evidence failed to establish that the Veteran's diagnosed arthritis of the lumbar spine was attributable to service or manifest within a year of separation from service.  The May 2012 Board determination was final when rendered.  See 38 U.S.C. §§ 7104, 7266 (2012); 38 C.F.R. §§ 3.156 (b), 20.1100 (2017).  Furthermore, no pertinent exception to finality applies.  There is no indication that the Veteran sought reconsideration of the denied claim, or that he initiated an appeal (to the Court) within the appeal period.
However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant. 38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a).

In this case, the Veteran filed a request to reopen his previously denied claim for service connection for degenerative arthritis of the lumbar spine in April 2013.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156 (a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).

The provisions of 38 U.S.C. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996). Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

To determine whether new and material evidence has in fact been submitted, the Board first must compare the evidence submitted since the previous final denial with evidence previously of record.  If the newly submitted evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not merely cumulative of other evidence that was then of record, it will be considered "new evidence" under 38 C.F.R. § 3.156 (a).  If the evidence is in fact new, the Board will then consider whether it is also material.

In this regard, the Board notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See id. at 118, 124 (Lance, J. concurring).

At the time of the May 2012 Board decision, the evidence of record pertinent to the Veteran's claim for service connection for degenerative arthritis of the lumbar spine primarily consisted of the Veteran's STRs (to include the March 21, 1973 STR documenting complaint of back pain in service), military personnel records, VA medical records (to include a November 2001 record documenting the Veteran's lay report of having intermittent low back pain since service), and a May 2009 medical report which reflects a diagnosis of degenerative disc disease of the lumbar spine. Also of record and considered in connection with the claim were the Veteran's assertions as to in-service injury, and as to the nature, onset and continuity of symptoms. 

In its May 2012 decision, the Board noted the Veteran's asserted theory of service connection for degenerative arthritis of the lumbar spine-that it was the result of an injury to his back claimed to have occurred in service while he was stationed in Hawaii.  The Board acknowledged that the Veteran's STR showed treatment for a muscle strain in March 1973, but noted that the Veteran's spine was described as normal on separation later that month.  It was also noted that a VA examiner opined that there was no relationship between any low back disability and service. The Board determined that although there was evidence of a current low back disability, the evidence weighed against a finding that the Veteran's low back disability was incurred in service. 

The evidence associated with the claims file since the May 2012 Board decision includes a duplicate copy of the May 1973 STR (which is by definition, not "new").  

Also added to the record are additional VA treatment records, a VA examination report, and additional oral and written statements by the Veteran in support of his claims, to include his August 2015 hearing testimony.

A review of the VA treatment records shows complaints of and treatment for low back pain.  However, no clinician has related the Veteran's diagnosed degenerative arthritis of the lumbar spine to service.  The Veteran was also afforded a VA examination in February 2014. At which time he expressed his belief that his degenerative arthritis of the lumbar spine is related to the back injury sustained in service in 1973. The examiner reviewed the record, to include the results of past imaging studies, and conducted a physical examination of the Veteran.  Regarding the likelihood that the Veteran's degenerative arthritis of the lumbar spine is attributable to service, the examiner opined that it was less likely than not caused by or a result of a back injury sustained during service. 

While the Board finds the foregoing medical evidence is "new" in that it was not previously before agency decisionmakers, the Board also determines that this evidence is not "material" for purposes of reopening the claim for service connection.  Simply stated, the evidence does not relate to the basis for the prior final denial-that the evidence did not support a finding that there exists a medical nexus between the claimed disability and service.

Also, during his August 2015 Board hearing, the Veteran testified as to the injury sustained in service.  He further stated his belief that his current degenerative arthritis of the lumbar spine is due to that injury.  The Veteran also reported that he has had constant low back pain since the back injury in service.  

As for the Veteran's assertions as to the occurrence of in-service injury, and continuity of symptoms since service-which he is certainly competent to report-similar assertions were before the Board at the time of the May 2012 Board decision.  As the more recent assertions in this regard are, thus, cumulative of evidence previously of record, they are not, by definition "new".
 
Finally, as for the Veteran's assertions that his degenerative arthritis of the lumbar spine is medically-related to service, the Board points out he is not shown to have the medical training and expertise to comment on the complex medical matter of the etiology of disabilities involving internal processes, and, if established, the etiology of such a disability.  See 38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372, 1377  n. 4 (Fed. Cir. 2007) (lay person not competent to diagnose cancer). Therefore, where, as here, resolution of the appeal turns upon a medical matter that cannot be established by lay evidence, unsupported lay statements, alone, even if new, cannot serve as a predicate to reopen a previously disallowed claim. See Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. (1993). 

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for degenerative arthritis of the lumbar spine are not met, and the May 2012 Board denial of the claim remains final.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence to reopen the claim for service connection for degenerative arthritis of the lumbar spine has not been received, the appeal as to this matter is denied. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


